EXHIBIT 10.18
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Concho
Resources Inc., a Delaware corporation (“Company”), and C. William Giraud IV
(“Executive”).
WITNESSETH:
     WHEREAS, Company desires to employ Executive in an executive capacity on
the terms and conditions, and for the consideration, hereinafter set forth and
Executive desires to be employed by Company on such terms and conditions and for
such consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows:
ARTICLE 1: DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     (a) “Annual Base Salary” shall mean an amount equal to the greater of:
     (i) Executive’s base salary at the annual rate in effect pursuant to
Section 4.1 at the date of Executive’s Involuntary Termination;
     (ii) Executive’s base salary at the annual rate in effect pursuant to
Section 4.1 on the date that is 60 days prior to the date of Executive’s
Involuntary Termination; or
     (iii) Executive’s base salary at the annual rate in effect pursuant to
Section 4.1 immediately prior to a Change of Control if Executive’s employment
shall be subject to an Involuntary Termination during the Change of Control
Period.
     (b) “Average Annual Bonus” shall mean the average of the annual cash
performance bonuses, if any, paid to Executive by Company pursuant to
Section 4.2 with respect to the two calendar years ending prior to the date of
Executive’s Involuntary Termination; provided, however, that if (i) Executive
was not employed by Company for the entirety of any calendar year used in such
averaging period or (ii) Executive was employed by Company for the entirety of
any calendar year used in such averaging period but was not paid an annual cash
performance bonus for such calendar year solely due to a termination of
Executive’s employment prior to the date such bonus would otherwise have been
paid, then, in either such case and solely for purposes of determining the
“Average Annual Bonus,” Executive shall be deemed to have been paid an annual
cash performance bonus for such calendar year in an amount equal to 75% of his
Annual Base Salary.
     (c) “Board” shall mean the Board of Directors of Company.
     (d) “Cause” shall mean Executive (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of Executive’s duties,
(ii) has refused, without proper reason, to perform Executive’s duties,
(iii) has materially breached any material provision of this Agreement or
corporate policy or code of conduct established by Company, (iv) has willfully
engaged in conduct which is materially injurious to Company or its subsidiaries
(monetarily or otherwise), (v) has committed an act of fraud, embezzlement or
willful breach of a fiduciary duty to Company or an affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
Company or an affiliate), (vi) has been convicted of (or pleaded no contest to)
a crime involving fraud, dishonesty or moral turpitude or

 



--------------------------------------------------------------------------------



 



     (e) any felony, or (vii) has used Company securities owned or controlled by
Executive as collateral for a securities margin account.
     (f) “Change in Duties” shall mean:
     (i) The occurrence, prior to the date that a Change of Control Period
begins or after the expiration of a Change of Control Period, of any one or more
of the following without the consent of Executive:
     (1) a reduction in the rank of Executive’s title as an officer of Company
from that previously applicable to Executive (it is specifically agreed that any
change in Executive’s position(s) or title(s) with Company shall not constitute
a Change in Duties under this clause unless the rank of Executive’s title as an
officer is reduced in connection with such change (for example, a reduction in
rank from vice president to assistant vice president));
     (2) a reduction in Executive’s base salary; or
     (3) a material diminution in employee benefits (including but not limited
to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from those substantially similar to the
employee benefits and perquisites provided by Company (including its
subsidiaries) to similarly situated executives; or
     (ii) The occurrence, within a Change of Control Period, of any one or more
of the following without the consent of Executive:
     (1) a material reduction in the nature or scope of Executive’s authorities
or duties from those applicable to Executive immediately prior to the date on
which a Change of Control Period begins;
     (2) a reduction in Executive’s base salary from that provided to Executive
immediately prior to the date on which a Change of Control Period begins;
     (3) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans which provide opportunities
to receive compensation which are the greater of (A) the opportunities provided
by Company (including its subsidiaries) for similarly situated executives or
(B) the opportunities under any such plans under which Executive was
participating immediately prior to the date on which a Change of Control Period
begins;
     (4) a material diminution in employee benefits (including but not limited
to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by Company (including its subsidiaries) to
similarly situated executives or (B) the employee benefits and perquisites to
which Executive was entitled immediately prior to the date on which a Change of
Control Period begins; or
     (5) a change in the location of Executive’s principal place of employment
by Company (including its subsidiaries) by more than 10 miles from the location
where Executive was principally employed immediately prior to the date on which
a Change of Control Period begins.
     (g) “Change of Control” shall mean:
     (i) a merger of Company with another entity, a consolidation involving
Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any

 



--------------------------------------------------------------------------------



 



     (ii) such case, (1) the holders of equity securities of Company immediately
prior to such transaction or event do not beneficially own immediately after
such transaction or event equity securities of the resulting entity entitled to
50% or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of
Company immediately prior to such transaction or event or (2) the persons who
were members of the Board immediately prior to such transaction or event shall
not constitute at least a majority of the board of directors of the resulting
entity immediately after such transaction or event;
     (iii) the dissolution or liquidation of Company;
     (iv) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of Company; or
     (v) as a result of or in connection with a contested election of directors,
the persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.
For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.
     (h) “Change of Control Period” shall mean, with respect to a Change of
Control, the two-year period beginning on the date upon which such Change of
Control occurs.
     (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (j) “Compensation Committee” shall mean the Compensation Committee of the
Board.
     (k) “Disability” shall mean that, as a result of Executive’s incapacity due
to physical or mental illness, Executive shall have been absent from the
full-time performance of Executive’s duties for six consecutive months and
Executive shall not have returned to full-time performance of Executive’s duties
within 30 days after written notice of termination is given to Executive by
Company (provided, however, that such notice may not be given prior to 30 days
before the expiration of such six-month period).
     (l) “Effective Date” shall mean November 5, 2009.
     (m) “Involuntary Termination” shall mean any termination of Executive’s
employment with Company which:
     (i) does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this Section 1.1(l)); or
     (ii) results from a resignation by Executive on or before the date which is
60 days after the date upon which Executive receives notice of a Change in
Duties;

 



--------------------------------------------------------------------------------



 



provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.
     (n) “Monthly Severance Amount” shall mean an amount equal to one-twelfth of
Executive’s Annual Base Salary.
     1.2 Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, (b) reference to any Article or Section,
means such Article or Section hereof, (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term, and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.
ARTICLE 2: EMPLOYMENT AND DUTIES
     2.1 Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1, Executive’s employment by Company shall
be subject to the terms and conditions of this Agreement.
     2.2 Positions. From and after the Effective Date, (a) Executive shall serve
as an officer of Company in the position or positions determined by the Board
and (b) Executive shall be employed by Company or a subsidiary or affiliate of
Company. The Board may at any time and from time to time assign Executive to a
different position or positions with Company and cause Executive to be employed
by Company or any subsidiary or affiliate of Company; provided, however, that
any such assignment shall not impair any rights Executive may have under
Section 3.3 as a result of such assignment. Subject to the provisions of the
last sentence of Section 5.8, employment with a subsidiary or affiliate of
Company pursuant to the preceding sentence shall be considered as employment
with Company for purposes of this Agreement.
     2.3 Duties and Services. Executive agrees to serve in the positions
referred to in Section 2.2 and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such offices, as
well as such additional duties and services appropriate to such offices which
the parties mutually may agree upon from time to time. Executive’s employment
shall also be subject to the policies maintained and established by Company that
are of general applicability to Company’s executive employees, as such policies
may be amended from time to time.
     2.4 Other Interests. Executive agrees, during the period of Executive’s
employment by Company, to devote substantially all of Executive’s business time,
energy and best efforts to the business and affairs of Company and its
affiliates and not to engage, directly or indirectly, in any other business or
businesses, whether or not similar to that of Company, except with the consent
of the Board. The foregoing notwithstanding, the parties recognize and agree
that, subject to Section 1.1(d)(vii), Executive may engage in passive personal
investment and charitable activities that do not conflict with the business and
affairs of Company or interfere with Executive’s performance of Executive’s
duties hereunder, which shall be at the sole determination of the Board. As of
the date of this Agreement, the Board has approved the activities set forth on
Attachment A to this Agreement.
     2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 3: TERM AND TERMINATION OF EMPLOYMENT
     3.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if
Executive’s employment under this Agreement has not been terminated pursuant to
Section 3.2 or 3.3, then said term of employment shall automatically be extended
for an

 



--------------------------------------------------------------------------------



 



additional one-year period unless on or before the date that is 90 days prior to
the first day of any such extension period either party shall give written
notice to the other that no such automatic extension shall occur.
     3.2 Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
     (a) upon Executive’s death;
     (b) upon Executive’s Disability;
     (c) for Cause; or
     (d) at any time, for any other reason whatsoever, in the sole discretion of
the Board.
     3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1 Executive shall have the right to terminate Executive’s employment
under this Agreement for any of the following reasons:
     (a) as a result of a Change in Duties; provided, however, that prior to
Executive’s termination as a result of a Change in Duties, Executive must give
written notice to Company of the specific occurrence that resulted in the Change
in Duties and such occurrence must remain uncorrected for 10 days following such
written notice; or
     (b) at any time for any other reason whatsoever, in the sole discretion of
Executive.
     3.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving written notice to Executive
that it has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder. If
Executive desires to terminate Executive’s employment hereunder at any time
prior to expiration of the term of employment as provided in Section 3.1,
Executive shall do so by giving a 60-day written notice to Company that
Executive has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination; provided, however, that
(a) no such action shall alter or amend any other provisions hereof or rights
arising hereunder and (b) Company may accelerate Executive’s elected effective
date of termination to any date of Company’s choice from and after its receipt
of such notice, and such action by Company shall not change the basis for
Executive’s termination nor be construed or interpreted as a termination of
Executive’s employment by Company for any reason whatsoever.
     3.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation of Executive from the
Board (if applicable) and from the board of directors or similar governing body
of any affiliate of Company and from the board of directors or similar governing
body of any corporation, limited liability company or other entity in which
Company or any affiliate holds an equity interest (including any retirement or
other benefit plan of Company or any affiliate of Company) and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.
ARTICLE 4: COMPENSATION AND BENEFITS
     4.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum base salary of $265,000 per annum. Executive’s base salary
may, in the sole discretion of the Compensation Committee, be increased, but not
decreased, effective as of any date determined by the Compensation Committee.
Executive’s base salary shall be paid in equal installments in accordance with
Company’s standard policy regarding payment of compensation to executives but no
less frequently than monthly.

 



--------------------------------------------------------------------------------



 



     4.2 Bonuses. Executive shall be eligible to participate in Company’s annual
cash incentive plan as approved from time to time by the Board or the
Compensation Committee in amounts to be determined by the Compensation Committee
based upon criteria established by the Compensation Committee.
     4.3 Other Perquisites. During Executive’s employment hereunder, Executive
shall be afforded the following benefits as incidences of Executive’s
employment:
     (a) Business and Entertainment Expenses — Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.
     (b) Other Company Benefits — Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company. Such benefits, plans and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.
ARTICLE 5: EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS
     5.1 Termination Other Than an Involuntary Termination. If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 because either party has provided the notice contemplated in such
Section, or if Executive’s employment hereunder shall terminate for any other
reason except those described in Sections 5.2 and 5.3, then all compensation and
all benefits to Executive hereunder shall continue to be provided until the date
of such termination of employment and such compensation and benefits shall
terminate contemporaneously with such termination of employment; provided,
however, that if such termination of employment shall be for a reason
encompassed by Section 3.2(a) or (b), then, subject to the provisions of
Sections 5.6, 5.8 and, in the case of a termination encompassed by
Section 3.2(b), Section 5.7, Company shall (a) pay Executive an aggregate amount
equal to Executive’s base salary at the annual rate in effect pursuant to
Section 4.1 as of the date of such termination of employment, which aggregate
amount shall be divided into 18 equal installments and one such installment
shall be paid on the last day of each month throughout the 18-month period
commencing on the date of such termination of employment, and (b) pay Executive
within 30 days after such termination of employment an amount equal to
Executive’s target bonus pursuant to Section 4.2 for the year in which such
termination of employment occurs multiplied by a fraction, the numerator of
which is the number of days during the period beginning on the first day of the
calendar year in which such termination of employment occurs and ending on the
date of such termination of employment, and the denominator of which is 365.
     5.2 Involuntary Termination Other Than During a Change of Control Period.
Subject to the provisions of Sections 5.6, 5.7 and 5.8, if Executive’s
employment by Company or any subsidiary thereof or successor thereto shall be
subject to an Involuntary Termination which occurs prior to the date that a
Change of Control Period begins or after the expiration of a Change of Control
Period, then Company shall, as additional compensation for services rendered to
Company (including its subsidiaries), pay to Executive the following amounts and
take the following actions:
     (a) pay Executive the Monthly Severance Amount on the last day of each
month throughout the 18-month period commencing on the date of such Involuntary
Termination; and
     (b) during the portion, if any, of the 12-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended, Company shall promptly reimburse

 



--------------------------------------------------------------------------------



 



Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees of Company pay for the same or similar
coverage under such group health plans.
     5.3 Involuntary Termination During a Change of Control Period. Subject to
the provisions of Sections 5.6, 5.7 and 5.8, if Executive’s employment by
Company or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination during a Change of Control Period, then Company shall,
as additional compensation for services rendered to Company (including its
subsidiaries), pay to Executive the following amounts and take the following
actions:
     (a) (i) if the Change of Control relating to such Change of Control Period
constitutes a change in control event (as defined in Treasury regulation section
1.409A-3(i)(5)), pay Executive on or before the fifth day after the last day of
Executive’s employment with Company a lump sum cash payment in an amount equal
to two times the sum of (A) Executive’s Annual Base Salary plus (B) Executive’s
Average Annual Bonus, or (ii) if the Change of Control relating to such Change
of Control Period does not constitute a change in control event (as defined in
Treasury regulation section 1.409A-3(i)(5)), pay Executive an aggregate amount
equal to two times the sum of (A) Executive’s Annual Base Salary plus
(B) Executive’s Average Annual Bonus, which aggregate amount shall be divided
into 18 equal installments and one such installment shall be paid on the last
day of each month throughout the 18-month period commencing on the date of such
Involuntary Termination;
     (b) cause any and all outstanding options to purchase common stock of
Company held by Executive to be fully vested and to become immediately
exercisable in full and cause any and all shares of restricted shares of
Company’s common stock held by Executive to become immediately nonforfeitable;
and
     (c) during the portion, if any, of the 18-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended, Company shall promptly reimburse Executive on a monthly basis for
the difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that active senior executive
employees of Company pay for the same or similar coverage under such group
health plans.
     5.4 Additional Payment upon certain Involuntary Terminations. Company shall
pay Executive, in addition to any compensation to which Executive may be
entitled pursuant to Sections 5.2 or 5.3, the amount described in this
Section 5.4 if:
     (a) within the one-year period beginning on the Effective Date, Company
enters into an agreement that could result in a Change of Control or a Change of
Control occurs (any such circumstance being referred to herein as a “First-Year
Event”); and
     (b) Executive’s employment by Company or any subsidiary thereof or
successor thereto shall be subject to an Involuntary Termination during the
period beginning on the date of the First-Year Event and ending on (i) if a
Change of Control occurs during the one-year period beginning on the Effective
Date, the first anniversary of the date of such Change of Control, or (ii) if a
Change of Control does not occur during the one-year period beginning on the
Effective Date but during such period Company entered into an agreement that
could result in a Change of Control, the first anniversary of the date upon
which a Change of Control occurs with respect to such agreement (or, if earlier,
upon the termination of such agreement without the consummation of a Change of
Control).
Subject to the provisions of Sections 5.6, 5.7 and 5.8, the amount described in
this Section 5.4 is $500,000, which amount shall (x) be paid in a lump sum cash
payment on or before the fifth day after the last day of Executive’s employment
with Company if Executive’s Involuntary Termination occurs after a Change of
Control that constitutes a change in control event (as defined in Treasury
regulation section 1.409A-3(i)(5)), or (y) be divided into 18 equal installments
and one such installment shall be paid on the last day of each month throughout
the 18-month period

 



--------------------------------------------------------------------------------



 



commencing on the date of such Involuntary Termination if Executive’s
Involuntary Termination does not occur after a Change of Control that
constitutes a change in control event (as defined in Treasury regulation section
1.409A-3(i)(5)).
     5.5 Interest on Late Payments. If any payment provided for in Section 5.2,
5.3 or 5.4 hereof is not made when due (applying the deferred payment date
provided for in Section 5.8 as the due date, if applicable), then Company shall
pay to Executive interest on the amount payable from the date that such payment
should have been made under such Section until such payment is made, which
interest shall be calculated at the prime rate of interest announced by JPMorgan
Chase Bank (or any successor thereto) at its principal office in New York, and
shall change when and as any such change in such prime rate shall be announced
by such bank.
     5.6 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the benefits provided for in this Article,
together with any other payments and benefits which Executive has the right to
receive from Company and its affiliates, would constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), then the benefits provided
hereunder (beginning with any benefit to be paid in cash hereunder) shall be
either (1) reduced (but not below zero) so that the present value of such total
amounts and benefits received by Executive from Company will be one dollar
($1.00) less than three times Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (2) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The
determination as to whether any such reduction in the amount of the benefits
provided hereunder is necessary shall be made by the Compensation Committee in
good faith and in consultation with Executive and tax and legal advisors of
Company. If a reduced cash payment is made and through error or otherwise that
payment, when aggregated with other payments and benefits from Company (or its
affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to Company upon notification that an
overpayment has been made. Nothing in this Section 5.6 shall require Company to
be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under Section 4999 of the Code.
     5.7 Release and Full Settlement. As a condition to the receipt of any
severance compensation and benefits under this Agreement, Executive must first
execute a release and agreement, in a form reasonably satisfactory to Company,
which (1) shall release and discharge Company and its affiliates, and their
officers, directors, employees and agents from any and all claims or causes of
action of any kind or character, including but not limited to all claims or
causes of action arising out of Executive’s employment with Company or its
affiliates or the termination of such employment, and (2) must be effective and
irrevocable within 55 days after the termination of Executive’s employment. If
Executive is entitled to and receives the benefits provided hereunder,
performance of the obligations of Company hereunder will constitute full
settlement of all claims that Executive might otherwise assert against Company
on account of Executive’s termination of employment.
     5.8 Payments Subject to Section 409A of the Code. Notwithstanding the
foregoing provisions of this Article 5, if the payment of any severance
compensation or severance benefits under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B) of the Code,
then any such payments that Executive would otherwise be entitled to during the
first six months following the date of Executive’s termination of employment
shall be accumulated and paid on the date that is six months after the date of
Executive’s termination of employment (or if such payment date does not fall on
a business day of Company, the next following business day of Company), or such
earlier date upon which such amount can be paid under Section 409A of the Code
without being subject to such additional taxes and interest. Executive hereby
agrees to be bound by Company’s determination of its “specified employees” (as
such term is defined in Section 409A of the Code) in accordance with any of the
methods permitted under the regulations issued under Section 409A of the Code.
The provisions of this Section 5.8 shall also apply, to the extent required
under Section 409A of the Code, to any payment of the Monthly Severance Amount
to Executive pursuant to Section 7.1(b). For the purposes of this Agreement,
Executive shall be considered to have terminated employment with Company when
Executive incurs a “separation from service” with Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably

 



--------------------------------------------------------------------------------



 



anticipated permanent reduction in the level of bona fide services to be
performed to no more than 49% of the average level of bona fide services
provided in the immediately preceding 36 months.
     5.9 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.
     5.10 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.
ARTICLE 6: PROTECTION OF CONFIDENTIAL INFORMATION
     6.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to Company and are
and shall be the sole and exclusive property of Company (or its affiliates).
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Work Product”) are and shall be the sole and exclusive property
of Company (or its affiliates). Upon Executive’s termination of employment with
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to Company.
     6.2 Disclosure to Executive. Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates).
     6.3 No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by Company, make any
unauthorized disclosure of, and will prevent the removal from Company premises
of, Confidential Information or Work Product of Company (or its affiliates), or
make any use thereof, except in the carrying out of Executive’s responsibilities
during the course of Executive’s employment with Company. Executive shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by him hereunder to observe the
terms and conditions set forth herein as though each such person or entity was
bound hereby. Executive shall have no obligation hereunder to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Executive shall provide Company with prompt notice
of such requirement prior to making any such disclosure, so that Company may
seek an appropriate protective order. At the request of Company at any time,
Executive agrees to deliver to Company all Confidential Information that he may
possess or control. Executive agrees that all Confidential Information of
Company (whether now or hereafter existing) conceived, discovered or made by him
during the period of Executive’s employment by Company exclusively belongs to
Company (and not to Executive), and Executive will promptly

 



--------------------------------------------------------------------------------



 



disclose such Confidential Information to Company and perform all actions
reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 6. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.
     6.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
     6.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall, at Company’s expense, assist Company
and its nominee, at any time, in the protection of Company’s (or its
affiliates’) worldwide right, title and interest in and to Work Product and the
execution of all formal assignment documents requested by Company or its nominee
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries.
     6.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 6 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
ARTICLE 7: NON-COMPETITION AND RELATED OBLIGATIONS
     7.1 General. (a) As part of the consideration for Company’s employment of
Executive and the compensation and benefits that may be paid to Executive
hereunder; to protect the trade secrets and Confidential Information of Company
or its affiliates that have been and will in the future be disclosed or
entrusted to Executive, the business good will of Company or its affiliates that
has been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by Company or its affiliates; and as an additional incentive for
Company to enter into this Agreement, Company and Executive agree to the
provisions of this Article 7. Except as provided in Section 7.1(b), Executive
agrees that during Executive’s employment with Company and for a period of one
year following the termination of Executive’s employment with Company for any
reason (the “Non-Compete Period”), Executive shall not:
     (i) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for Executive’s own benefit or for the benefit of any other
person or entity either (1) hire, contract or solicit, or attempt any of the
foregoing with respect to hiring any employee of Company or its affiliates, or
(2) induce or otherwise counsel, advise, or encourage any employee of Company or
its affiliates to leave the employment of Company or its affiliates; and

 



--------------------------------------------------------------------------------



 



     (ii) within any geographic area or market where Company or any of its
affiliates are conducting any business or have, during the twelve months
preceding the termination of Executive’s employment with Company, conducted such
business, as applicable:
     (1) directly or indirectly participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, contractor or otherwise with, or have any financial interest in or aid
or assist anyone else in the conduct of, any business in any of the business
territories in which Company is presently or from time-to-time conducting
business that either conducts a business similar to that conducted by Company or
its affiliates or provides or sells a service or product that is the same,
substantially similar to or otherwise competitive with the products and services
provided or sold by Company or its affiliates (a “Competitive Operation”);
provided, however, that this provision shall not preclude Executive after the
termination of Executive’s employment with Company from (x) owning less than 2%
of the equity securities of any publicly held Competitive Operation so long as
Executive does not serve as an employee, officer, director or consultant to such
business or (y) engaging in the practice of law, either at a law firm or with
another entity, so long as (A) Executive satisfies Executive’s professional
obligations to keep and not use the confidences and Confidential Information of
Company and its affiliates and (B) Executive’s engagement does not include
non-legal duties that are likely to assist a Competitive Operation;
     (2) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for Executive’s own benefit or for the benefit of any other
person or entity call upon, solicit, divert or take away, any customer or vendor
of Company or its affiliates with whom Executive dealt, directly or indirectly,
during Executive’s engagement with Company or its affiliates, in connection with
a Competitive Operation; or
     (3) call upon any prospective acquisition candidate on Executive’s own
behalf or on behalf of any Competitive Operation, which candidate is a
Competitive Operation or which candidate was, to Executive’s knowledge after due
inquiry, either called upon by Company or for which Company or any of its
affiliates made an acquisition analysis, for the purpose of acquiring such
entity.
     (b) Notwithstanding the provisions of Section 7.1(a), if (i) Executive
provides written notice to Company pursuant to Section 3.4 that Executive will
terminate employment with Company pursuant to a resignation by Executive that
does not constitute an Involuntary Termination or (ii) either party provides
written notice to the other that the term of this Agreement shall not be
automatically extended as provided in Section 3.1, then, in any such case:
     (1) for purposes of Sections 7.1(a)(ii)(1), the Non-Compete Period shall
end on a date selected by Company and set forth in a written notice provided by
Company to Executive (the “Non-Compete Notice”); provided, however, that (1) the
date selected by Company shall be a whole number of months (not in excess of 12)
after the last day of Executive’s employment with Company and (2) Company shall
pay to Executive the Monthly Severance Amount on the last day of each month
during the portion of the Non-Compete Period that is after the last day of
Executive’s employment with Company; and
     (2) for purposes of Sections 7.1(a)(i), 7.1(a)(ii)(2) and 7.1(a)(ii)(3),
the Non-Compete period shall end on the date that is one year after the last day
of Executive’s employment with Company.
The Non-Compete Notice shall be delivered by Company to Executive within 10 days
after receipt by Company of Executive’s notice pursuant to Section 3.4 or on or
before the date that is 45 days prior to the expiration of the term of this
Agreement under Section 3.1, as applicable. Executive hereby delegates to
Company the right to select and determine in good faith the duration of the
Non-Compete Period as provided in Section 7.1(b)(i).
     7.2 Non-Disparagement. During Executive’s employment with Company and
following any termination of employment with Company, Executive and Company
agree not to disparage, either orally or in

 



--------------------------------------------------------------------------------



 



writing, Executive, Company, any of Company’s affiliates, business, products,
services or practices, or any of Company’s or its affiliates’ directors,
officers, agents, representatives, stockholders, or employees.
     7.3 New Employer. Executive agrees that prior to accepting any new
employment during the Non-Compete Period, Executive shall advise Company of the
identity of the potential new employer. Company may serve such new employer with
notice of the non-competition restrictions set forth in this Article 7 and may
furnish such employer with a copy of this Agreement or the relevant portions
thereof.
     7.4 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article 7 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 7 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 7 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
     7.5 Reformation. Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article 7 would cause irreparable injury to Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States or such
other geographic areas or markets in which Company or any of its affiliates are
conducting business or have, during the 12 months preceding the termination of
Executive’s employment, conducted such business, as applicable, during the
Non-Compete Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from Company to justify such restriction.
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
therein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, Company
and Executive intend to make this provision enforceable under the law or laws of
all applicable States so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Such modification shall not affect the
payments made to Executive under this Agreement.
ARTICLE 8: MISCELLANEOUS
     8.1 Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or Company
to enforce or interpret any provision contained herein, Company, to the fullest
extent permitted by applicable law, hereby indemnifies Executive for his
reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at the prime rate of interest announced by JPMorgan Chase Bank (or
any successor thereto) at its principal office in New York, and shall change
when and as any such change in such prime rate shall be announced by such bank.
Any reimbursement of reasonable attorneys’ fees and disbursements required under
this Section 8.1 shall be made not later than the close of Executive’s taxable
year following the taxable year in which Executive incurs the expense; provided,
however, that, upon Executive’s termination of employment with Company, in no
event shall any additional reimbursement be made prior to the date that is six
months after the date of Executive’s termination of employment to the extent
such payment delay is required under Section 409A(a)(2)(B)(i) of the Code. In no
event shall any reimbursement be made to Executive for such fees and
disbursements incurred after the later of (1) Executive’s death or (2) the date
that is 10 years after the date of Executive’s termination of employment with
Company.
     8.2 Payment Obligations Absolute. Except as specifically provided in
Sections 6.6 and 7.4, Company’s obligation to pay (or cause one of its
subsidiaries to pay) Executive the amounts and to make the arrangements provided
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which Company (including its subsidiaries)
may have against him or anyone else. All amounts payable by Company (including
its subsidiaries hereunder) shall be paid without notice or demand. Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Agreement, and

 



--------------------------------------------------------------------------------



 



the obtaining of any such other employment shall in no event effect any
reduction of Company’s obligations to make (or cause to be made) the payments
and arrangements required to be made under this Agreement.
     8.3 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

          If to Company to:   Concho Resources Inc.
550 W. Texas Avenue, Suite 100
Midland, Texas 79701
 
       Attention:   Chairman of the Board of Directors
 
       
 
     
With a copy to:
 
            Concho Resources Inc.
550 W. Texas Avenue, Suite 100
Midland, Texas 79701
 
       Attention:   Chief Executive Officer
 
        If to Executive to:   Mr. C. William Giraud IV
c/o Concho Resources Inc.
550 W. Texas Avenue, Suite 100
Midland, Texas 79701

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     8.4 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
     8.5 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     8.6 Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     8.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     8.8 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
     8.9 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     8.10 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     8.11 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit

 



--------------------------------------------------------------------------------



 



of Executive and his estate. If Executive shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate. Executive shall not have any right
to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution.
     8.12 Term. This Agreement has a term co-extensive with the term of
employment provided in Section 3.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
The provisions of Section 3.5 and Articles 6 and 7 shall survive the termination
of this Agreement.
     8.13 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior employment and severance agreements, if any, by and between Company
and Executive. Any modification of this Agreement will be effective only if it
is in writing and signed by the party to be charged.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
5th day of November, 2009, to be effective as of the Effective Date.

            CONCHO RESOURCES INC.
      By   /s/ Timothy A. Leach         Timothy A. Leach        CEO & President 
      COMPANY
      By   /s/ C. William Giraud IV         C. William Giraud IV
      EXECUTIVE   

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
TO
EMPLOYMENT AGREEMENT
BETWEEN
CONCHO RESOURCES INC.
AND
C. WILLIAM GIRAUD IV
PERMITTED ACTIVITIES
     As of the Effective Date, the Board has approved Executive’s participation
in the following activities:
          None.

 